Citation Nr: 1635600	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicide agents. 

2.  Entitlement to service connection for neuropathy of the lower extremities, including as secondary to diabetes mellitus or as due to exposure to herbicide agents.

3.  Entitlement to service connection for a skin disorder, including as secondary to diabetes mellitus or as due to exposure to herbicide agents.

4.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus. 

5.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for a dental condition, including as secondary to diabetes mellitus or as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1966 to October 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 26, 2010, rating decision of the RO in Indianapolis, Indiana.

In October 2015, the Board remanded this appeal to ensure due process in affording the Veteran a Board hearing.  In June 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and included a waiver of his right to have the claim remanded to the RO for initial consideration of this evidence.  


FINDINGS OF FACT

1.  The Veteran had no service in Vietnam during the Vietnam War and was not actually exposed to herbicide agents during service.  

2.  Diabetes mellitus and hypertension did not become manifest to a degree of 10 percent or more within one year of service separation. 

3.  Diabetes mellitus is not etiologically related to service.  

4.  Peripheral neuropathy, hypertension, and erectile dysfunction, are not etiologically related to service or to any service-connected disability.

5.  While the Veteran was treated for a skin rash and blisters in service, no current skin disorder is etiologically related to service or to any service-connected disability.  

6.  The Veteran's current dental disorder consists entirely of replaceable missing teeth and/or periodontal disease.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Peripheral neuropathy of the lower extremities was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  A skin disorder was not incurred in service and is not proximately due to or a result of a service-connected disability; skin cancer is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Hypertension was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  Erectile dysfunction was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  A dental disorder was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes, Hypertension, Neuropathy, Erectile, and Skin Claims

The Veteran contends that he was exposed to herbicide agents, pesticides, and other chemicals during his service and that this exposure caused his diabetes mellitus, skin disorder, and dental disorder.  The claimed hypertension, peripheral neuropathy, and erectile dysfunction, are asserted to be secondary to diabetes.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The presumptive chronic diseases do not include peripheral neuropathy, erectile dysfunction, dental disorders, skin cancer, or skin diseases other than scleroderma and idiopathic hemorrhagic purpura.  However, diabetes mellitus and hypertension are included.  

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases associated with herbicide exposure include Type II diabetes mellitus and soft-tissue sarcoma, which shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

The herbicide-presumptive diseases do not include hypertension, erectile dysfunction, dental disorders, any type of peripheral neuropathy except early-onset peripheral neuropathy, or any non-cancerous skin diseases except those consistent with chloracne, or porphyria cutanea tarda.  

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996). 

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included non-melanoma skin cancer (basal cell and squamous cell), chronic peripheral nervous system disorders, and circulatory disorders (including hypertension).  See Notice, 75 Fed. Reg. 32540-03 (2010).  

In Combee v. Brown, the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

The Veteran has not been diagnosed with early-onset peripheral neuropathy, and there is no record of treatment for peripheral neuropathy for many decades after service.  Moreover, the medical evidence relates his peripheral neuropathy to his diabetes (see November 5, 2012, VA Primary Care Note).  Accordingly, the herbicide-presumptive provisions are not for application with respect to that claim.  In addition, although the medical evidence submitted by the Veteran states only that he has "skin cancer," the Veteran has testified that he has "squamous cell carcinoma."  This type of skin cancer is specifically excluded from the list of herbicide-presumptive diseases (see Notice, 75 Fed. Reg. 32540-03 (2010)).  Accordingly, the herbicide-presumptive provisions are not applicable to that claim, but are applicable only to the claim for Type II diabetes.  

Service treatment records reveal no service in Vietnam at any time.  The Veteran has testified that he served abroad in Germany and Greece and that he also served in Kansas.  Therefore, there is no presumption of herbicide exposure applicable in this case.  The Veteran must demonstrate actual exposure to herbicide agents by an approximate balance of the evidence in order to have the benefit of the presumption of service connection for Type II diabetes.  

The Veteran does not assert that he was exposed to herbicides through spraying.  He reported on a January 2015 VA Form 21-4238 (Statement in Support of Claim) that he loaded and unloading chemicals or herbicide containers in the supply process.  

In a September 2009 VA Form 21-4238, the Veteran reported that he flew to Greece on a NATO mission in 1967 and handled herbicides and transported them on heavy equipment.  On the third day, his skin was burned and blistered.  This resulted in his being transported to a German NATO field hospital.  

The Veteran testified at an RO hearing that, the NATO mission was in June or July of 1967.  He testified that, while stationed in Germany, "we had herbicides and chemicals that we were responsible for."  He also testified that, when stationed at Fort Riley, Kansas, his battalion's responsibility was to transport and take care of solid waste and waste for the entire Fort Riley post and "this stuff would be leaching out of cans and everything."  According to his testimony, they loaded the material by hand and would dump it in a landfill.  When asked if he could recall what the drums looked like or how they were marked, he responded: "Well that's the issue, there's things that I can't remember."  The Veteran testified that he has continued to have skin problems since service.  

At the Board hearing, the Veteran testified that his engineering unit was required to cover the whole post at Fort Riley, to go to all the depots, to go to the maintenance areas, and pick up containers.  He reported that they handled the containers by hand without gloves.  He testified "you're getting this stuff all over yourself, you're trying to stay clean and you're not going to."  He testified: "You're going to be sweating, you're going to get dirty, you're going to have to start splashing on you to get that equipment cleaned up and get -- motor pool and take care of your logbook so it was on a weekly basis and you know, what -- this is what we did."  He testified that he handled barrels but did not know the markings on them.  However, liquids from the barrels got on him.  

The Veteran's wife and brother have provided written statements attesting to their knowledge that the Veteran had skin problems in service.  

Service treatment records reveal that, at service entrance in October 1966, the Veteran was examined and found to have numerous chicken-pox scars over the front of his body.  His blood pressure was 118/78.  Service treatment records reveal ongoing treatment in service for blisters and rashes throughout service.  On April 1, 1967, the Veteran was seen for a rash with small blister on the right hand of three weeks duration.  The impression was a fungus.  

On May 16, 1967, the Veteran was seen for a rash on the back of the right hand.  He reported that he had been working with paints.  The diagnosis was slight dermatitis.  

On May 26, 1967, the Veteran was seen for a rash on both hands.  The diagnosis was dry skin on the hands. 

On June 19, 1967, the Veteran was seen for complaint of a tumor over the left eye.  The examiner concluded that this was a blister.  

On August 15, 1967, the Veteran was seen for a rash on both hands.  He reported that the medication given to him was not working.  The impression was dermatitis on the hands.  He was given a physical profile for a skin infection which specified no work with grease, solvents, or detergents, and no dishwashing for two months.  

On September 3, 1967, the Veteran was seen for allergic inflammation of the skin of both hands.  

On October 20, 1967, the Veteran was seen for a blister on the left foot for the past three days.  

On January 12, 1968, the Veteran was seen for a skin infection on both hands, which reportedly was exacerbated when he comes in contact with detergents.

On February 15, 1968, the Veteran was seen again and it was noted that his hands look good now, but he has an apparent tendency towards dry skin, which is aggravated by paint, grease, and detergents.  

On April 12, 1968, the Veteran was treated at the emergency room for a rash on the hands and he was given a physical profile for allergic dermatitis, which allowed no K.P. for one month.

On April 15, 1968, the Veteran was treated for complaint of urticarial lesions on the hand.  It was noted that he had a past history of progression of these lesions up the arms.  The diagnosis was dyshidrotic eczema.

On May 8, 1968, the Veteran reported a one-year year history of water blisters on the forearms and dorsal hands.  

On June 28, 1968, the Veteran was given a physical profile for sun sensitivity, which specified that he was not to be in the sun for two months.  

On August 17, 1968, the Veteran was seen for dermatitis with two small ulcers.

There is no record of complaint of, diagnosis of, or treatment for diabetes mellitus, neuropathy of the lower extremities, hypertension, or erectile dysfunction, at any time during service.  

After service, there is no record of complaint or treatment for any condition until 2007.  The Veteran has testified that he had ongoing skin treatment at private providers after service, however, all of those providers have died or ceased practice, and he has no records from any of them.  

A December 1, 2007, VA Primary Care Note reveals a diagnosis of impotence, mostly due to controlled Type II diabetes mellitus.  It was noted that the Veteran was diagnosed with diabetes mellitus Type II six years ago (Virtual VA 02/21/2013).

A May 7, 2008, VA Primary care note indicates that a rash had started in the hair line three weeks ago after the Veteran wore a motorcycle helmet for the first time in seven months.  The rash continued to spread in the scalp, forehead, and nose.  A May 8, 2008, Primary Care Note reveals a diagnosis of contact dermatitis (Virtual VA 02/21/2013).

A June 4, 2008, VA Progress Note reveals the Veteran strongly felt the rash on his forehead/face/head was caused by riding his motorcycle through an area that had been treated with "Glyphomax-XRT Dow chemical roundup agroscience product or 2-4-D Tenkoz broad leaf herbicide" (VBMS record 09/21/2009). 

A June 17, 2008, VA Dermatology Note reveals a rash over the forehead for three weeks.  The Veteran was concerned about exposure to Round-up herbicide.  He noted that he experienced the rash 24 hours after riding his motorcycle through a misting cloud of herbicide.  He noted that the rash had not spread to any other parts of his body or others that he had come in contact with.  The assessment was contact dermatitis - likely from an airborne chemical irritant (VBMS record 09/21/2009). 

A June 23, 2008, VA Dermatology Note reveals that the Veteran was frustrated when he had not received a longer-term product for his facial rash at the prior visit.  The examiner noted that, if the rash was indeed persisting, then air born contact dermatitis with a single exposure was unlikely (VBMS record 09/21/2009). 

A July 23, 2008, VA Primary Care Note reveals a rash on the forehead/face/neck continuing for 20 days and, in the past two weeks, he had developed a boil on the left bicep and another on the left shoulder.  The boils had healed, but there was a bumpy rash on the face, which itched and bled with shaving.  The Veteran was convinced that Glipizide is a steroid and that steroids were causing his boils.  The Veteran was informed that Glipizide is not a steroid (VBMS record 09/21/2009). 

A July 30, 2008, VA Dermatology Note reveals a rash on the face which initially began in April, which he thought may have been due to herbicide exposure while riding his bike.  He was treated with Doxycycline which helped almost completely clear it.  He then came to the clinic in June to get a refill but he says he was told he had no skin problems and did not need treatment.  He said he was now much worse and complained of pus bumps on his face which will bleed if broken open.  He also complained of bleeding of his face after shaving.  The Veteran reported that he had no history of skin disease and thinks the rash is due to the medications he is taking.  The diagnosis was Pityrosporum folliculitis with component of rosacea (VBMS record 09/21/2009). 

A July 31, 2008, VA Primary Care Phone Follow-Up reveals the Veteran believed his physician had told him in dermatology clinic that eruptions on his face were due to Simvastatin, but that nothing in her note indicates this.  Another physician in the dermatology clinic was asked and found this highly unlikely (VBMS record 09/21/2009). 

A December 18, 2008, VA Dermatology Note reveals that after using Doxycycline Ketoconazole shampoo and cream and Desonide cream, he said his rash had completely resolved.  He also said he stopped his Simvastatin immediately after his last appointment because he thought he was told this was likely causing his rash.  The examiner explained that this eruption was unlikely related to his Simvastatin so he should continue this medication (VBMS record 09/21/2009). 

A March 9, 2009, VA Primary Care Telephone Encounter reveals the Veteran's reported concern that he was taking too much Simvastatin and this was causing his forehead to break out (VBMS record 09/21/2009). 

A June 3, 2009, VA Primary Care Telephone Encounter reveals the Veteran was requesting testing for Agent Orange (VBMS record 09/21/2009). 

A VA examination in December 2009 reveals that, while the Veteran reported a long history of many skin diseases, which he described as constantly present, and which he described as exacerbated by application of fertilizers and herbicides by farmers, diagnoses confirmed to be present on examination were limited to dermatitis of the forehead and scalp, dermatophytosis of the groin, and acne on the forehead.  The examiner was asked to comment on whether there was any relationship between these conditions and the skin rashes reported in service.  The examiner noted that the groin rash appeared to be very consistent with fungus.  The facial lesions were sporadic and were currently minimal.  The examiner opined that the current conditions were not correlated with the conditions in service.  While the examiner reported that Veteran's assertions that his symptomatology was associated with and exacerbated by herbicides and fertilizers by farmers, the examiner offered no opinion as to whether the Veteran's symptoms were due to herbicide exposure in service.  

There is no subsequent report of skin rashes or dermatology clinic visits in the record.  A January 12, 2012, Primary Care Progress Note reveals a normal skin examination (Virtual VA 02/21/2013).  A letter from the VA Medical Center in Indianapolis, Indiana, dated June 16, 2014, indicates that that testing conducted on May 29, 2014, was positive for skin cancer (VBMS record 06/16/2016).  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against any actual exposure to herbicide agents in service as contemplated under 38 C.F.R. § 3.307(a)(6)(i).  

Here, there is no documented exposure to any herbicide agent or to any specific chemical.  The Veteran was not present in an area that is known by the Department of Defense to have housed herbicide agents or in a place where herbicide agents are known to have been applied.  His descriptions of exposure to herbicides agents are general and non-specific.  While at times, he has stated that he handled herbicides, at other times, he has simply referred to chemicals or "stuff."  He has at least implied that it was generally understood that his unit was transporting herbicides; however, he has not described why this is so.  He has asserted that the presence of herbicide-presumptive disease confirms his exposure to herbicides.  However, as discussed above, the only herbicide-presumptive disease that is present in this case is Type II diabetes.  The Board takes notice that this disease is not exclusive to persons exposed to herbicide agents and the fact that he has the disease is not probative of his actual exposure to herbicide agents.  

In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that, in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.

The Veteran's representative has asserted that the December 2009 examiner conceded exposure to herbicides; however, this is not apparent from the examination report.  The examiner recorded the Veteran's assertions that his symptoms are exacerbated by use of herbicides and fertilizer by farmers; however, this does not equate to an endorsement of actual exposure to herbicide agents in the service.  

The Board also notes that the Veteran's recent description of the incident during the summer of 1967 is not reflected in the service treatment records.  In the context of the current claim, he has described sustaining chemical burns during this incident.  However, the August 15, 1967, treatment record and physical profile note only that he had a rash on his hands, which was attributed to dermatitis.  The physical profile specified a skin infection.  This is not consistent with his description of chemical burns and is not probative of actual exposure to herbicide agents during this incident.  

Here, the evidence in favor of actual exposure to an herbicide agent during the Veteran's service does not rise above the level of speculation.  Speculative evidence essentially carries no probative weight.  The Board finds that there is not an approximate balance of the evidence regarding actual exposure to herbicide agents in this case, and the presumption of service connection for Type II diabetes is not for application.  

Moreover, with reference to the criteria set out above, as there was no manifestation of diabetes or hypertension to a degree of 10 percent or more within one year of service separation, the presumption of service connection for certain chronic disease is also not for application.  

There is otherwise no injury or disease in service regarding the claimed diabetes, peripheral neuropathy, hypertension, or erectile dysfunction.  While the Veteran was treated on numerous occasions for skin complaints, the medical opinion obtained in December 2009 is against any relationship between these occurrences of symptoms in service and any current chronic skin disorder.  

Regarding the Veteran's assertion that he experienced continuous skin symptoms after service, this is contradicted by the record.  This is not simply a case of missing records during the period between service and his initiation of VA treatment in 2007.  Shortly after initiating VA treatment, in the July 30, 2008, VA Dermatology Note, the Veteran reported that he had no history of skin disease and thought the rash he was experiencing at that time was due to the medications he was taking.  These statements are not consistent with his having experienced ongoing symptoms since service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement made prior to filing his claim is important.  Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account in July 2008, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate the post-service occurrence of symptoms as he remembers them.  Thus, his competency is not at issue with regard to recounting these events.  Rather, it is the credibility of the Veteran's more recent account which the Board finds is lacking.  

There is no medical opinion that purports to relate a current skin disorder to service.  The Veteran's lay assertions are the only evidence in favor of a relationship between the symptoms in service and the current skin diagnoses.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current skin disorder to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377), particularly as here, where the Board has found that there were not ongoing symptoms after service.  Such an opinion requires knowledge of the varieties of skin disorders, their potential causes, and the inherently medical question of how a specific event of service may have contributed to bring about remote onset of a skin disorder.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed skin disorder and symptoms in service. 

In sum, the Board finds that the Veteran was not actually exposed to herbicide agents during service and that diabetes mellitus and hypertension did not become manifest to a degree of 10 percent or more within one year of service separation.  The Board also finds that diabetes mellitus is not etiologically related to service, and that peripheral neuropathy, hypertension, a skin disorder, and erectile dysfunction, are not etiologically related to service or to any service-connected disability.  Therefore, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dental Claim

Regarding the claimed dental disorder, this claim would appear to be unsubstantiated as a matter of law.  In testimony, the Veteran described the dental disorder as loss of teeth.  He asserted that diabetes mellitus and/or Agent Orange exposure affected his teeth.  The Veteran's brother provided a written statement attesting to his knowledge of dental problems during the Veteran's service.

The Board reiterates that, as service-connection for diabetes has been denied herein, secondary service connection for the Veteran's dental claim is not warranted.  In any case, the Veteran's description of his dental condition is consistent with replaceable missing teeth due to periodontal disease.  However, compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  While the Veteran apparently had an elective extraction of his third-molars (wisdom teeth) in the service, these are excluded from service connection even for treatment purposes.  38 C.F.R. § 3.381(e), (f) (2015).  Accordingly, service connection for compensation purposes is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

While the RO has not adjudicated the matter, the Board has considered whether a claim of entitlement to service connection for a noncompensable dental condition for purposes of dental treatment is reasonably raised by the record and should be referred to the RO.  However, as diabetes is not service-connected and as the Board has found that the Veteran was not actually exposed to herbicides, the Board finds that such a claim is not reasonably raised by the record. 

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2009, November 2009, November 2013, and December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the skin disorder claim as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the remaining claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, as discussed above, the Board has found that there was no injury or disease in service with respect to the claimed diabetes mellitus, hypertension, peripheral neuropathy, erectile dysfunction, and dental condition.  Accordingly, an examination and medical opinion are not necessary to resolve these claims.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by scheduling a videoconference Board hearing in accordance with his request.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, appellant was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for neuropathy of the lower extremities is denied. 

Service connection for a skin disorder is denied. 

Service connection for hypertension is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for a dental condition is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


